Case 1:21-cv-00175-JAO-KJM Document 28-1 Filed 08/16/21 Page 1 of 10   PageID #:
                                    798




                                                   TTC''
                EXHIBIT
Case 1:21-cv-00175-JAO-KJM Document 28-1 Filed 08/16/21 Page 2 of 10                                PageID #:
                                    799
 Behr v. Campbell,   --             1202'll
                          \
                                                             minor child, by and through Father, Louis H.
                                                             Behr
               2o2t wL sssgggg
           Only the Westlaw citation                         Sean Fahey, School District of Palm Beach
             is currently available.
                                                             County, West Palm Beach, FL, Jon Erick Bell,
            United States Court of                           The School District of Palm Beach County,
           Appeals, Eleventh Circuit.
                                                             Office of General Counsel, West Palm Beach,
                                                             FL, for Defendant - Appellee James Campbell
          Rebekka Anne BEHR, Louis
         H. Behr, J.B., minor child, by                      Sean Fahey, Shawntoyia       N. Bemard,    School
         and through Father, Louis H.
                                                             District of Palm Beach County, West Palm
          Behr, Plaintiffs-Appellants,
                                                             Beach, FL, Jon Erick Bell, The School District
                        v.
                                                             of Palm Beach County, Office of General
    James CAMPBELL, individually and
                                                             Counsel, West Palm Beach, FL, for Defendant
      in his official position as principal                  - Appellee Palm Beach County School District,
        for PBCSD, Palm Beach County                         c/o Dr. AV6OSSO, Superintendent
      School District, c/o Dr. AV6OSSO,
     Superintendent, Melissa K. Brooks,                      Before WILSON, GRANT, and TJOFLAI,
       individually and as natural birth                     Circuit Judges.
   mother, Patricia Franklin, individually,
       Sandra Seder, individually and as                     0pinion
    lawyer, et al., Defendants-Appellees.
                                                             GRANT, Circuit Judge
                          No. r8-rz84z
                                                             *L   Though one might not always know it from
                                I


                     (August L2,2o2l)                        reading federal cases, Rooker- Feldman
                                                             is a narrow jurisdictional doctrine. It simply
 Appeal from the United States District Court                establishes that a party who loses a case in state
 for the Southem District of Florida, D.C.                   court cannot appeal that loss in a federal district
 Docket No. 9: 1 8-cv-8022 1-RLR                             court. This is a straightforward enough rule,
                                                             and the Supreme Court has held the linewithout
 Attorneys and Law Firms
                                                             hesitation for nearly a century. But the story
                                                             has been different in the lower courts-our
 Rachel Ann Oostendorp, Carlton Fields,
 MIAMI, FL, for Plaintiffs - Appellants                      application   of   Rooker- Feldman has been
 Rebekka Anne Behr, Louis H. Behr                            unrestrained to say the least, sometimes leading
                                                             to dismissal of any claim that even touches
 Brion Blackwelder, Nova                      Southeastern   on a previous state court action. Though the
 University, Shepard Broad College of Law-                   Supreme Court has stepped in to restore the
 Children and Families Law Clinic, Fort                      doctrine to its original boundaries, courts have
 Lauderdale, FL, for Plaintiff - Appellant J.B.,             continued to   apply Rooker-       Feldman as a




  WT5ILAW
Case 1:21-cv-00175-JAO-KJM Document 28-1 Filed 08/16/21 Page 3 of 10                         PageID #:
                                    800
 Behr v. Campbell, --
                   'r^o\--'-   ''0"'
 one-size-fits-all preclusion doctrine for a vast      Rebekka, and J.B. filed a pro se complaint in
 array of claims relating to state court litigation.   state court, lodging a host of federal and state-
                                                       law claims against these defendants.
 This case is a prime example. After a difficult
 series of child custody interventions and state       TWo defendants removed the case to federal
 proceedings, Louis Behr and two of his children       court. The district court dismissed the case
 filed a 3O-count pro se complaint in federal          twice, but each time allowed the Behrs
 district court asserting a wide variety of            to file an amended complaint. The second
 constitutional, statutory and tort claims against     amended complaint rounds out at 75 pages
 18 named defendants. The district court, seeing       and contains 30 counts. Those counts include
 that the claims were related to the Behrs' earlier    allegations that the defendants violated the
 state court litigation, dismissed the entire          Behrs' Fourth and Fourteenth Amendment
 complaint    on   Rooker-. Feldman grounds.           rights and federal law in a number of ways
                                                                      reports, pressuring the children
                                                       -fabricating
                                                       to make false statements against their father,
 That kind of sweeping dismissal is not at
 all unusual-but it is also at odds with the           entering Louis's home without permission and
 Supreme Court's clearly articulated description       on false pretenses, and discriminating against
                                                       the Behrs on the basis of age, sex, disability,
 of    Rooker-' Feldman. Our own review
                                                       and religion. The Behrs also raise several state-
 of the complaint shows that several of the
                                                       law claims.
 claims the Behrs raised do not fall within that
 doctrine's naffow bounds. The district court
                                                       Just seven days after the complaint was filed,
 may ultimately have reason to dismiss them,
                                                       the district court sua sponte entered a five-page
 but not   on   Rooker- Feldman grounds. That          order dismissing the case for lack of subject
 doctrine's era of expansion is over.
                                                       matter jurisdiction. The Rooker- Feldntan
                                                       doctrine, it said, prevented it from reviewing
                                                       the Behrs' claims because they were "presented
                          I.                           or    adjudicated by a state court" or "
                                                        'inextricably intertwined' with a state court
 Louis Behr lost custody of two of his four            judgment." The district court concluded that
 children, Miracle and Casandra. Louis and             the Behrs' claims were, at bottom, "requesting
 his other two children, Rebekka and J.8.,             the Court review the determinations by the
 believe that a host of defendants-including            state that caused two of [Louis's] children to
 Louis's ex-wife, her partner, an employee of          be removed from his custody and determine
 Child Protective Services, the principal at           that it was the product of falsified reports." It
 Rebekka's school, the Palm Beach County               dismissed the entire complaint on that basis,
 School District, and the Palm Beach County            with prejudice. The Behrs appeal that dismissal
 Department of Children and Families, among            order.
 others-conspired to deprive Louis of custody
 through state child custody proceedings. Louis,



  v/851 LAW
Case 1:21-cv-00175-JAO-KJM Document 28-1 Filed 08/16/21 Page 4 of 10                              PageID #:
                                    801
 Behr v. Campbell, -   th --       eo21l


                                                            boundaries. 544 U.S. 280, 125 S.Ct. 1517.
                                                            161L.Ed.2d 454 (2005). The doctrine occupies
                             II.
                                                            "narrow ground" and is "confined to cases
  *2 We review de novo the district court's                 of the kind from which the doctrine acquired
  determination that it lacks subject matter                its name"-that    is,    Rooker   and Feldman.
 jurisdiction. Doe v. Fla. Bar, 630 F.3d 1336,              ' Id. at 284, 125 S.Ct. l5l7;     Rooker v.
 1340 (11th Cir. 2011).                                     Fid. Tr'. Co.,263 U.S. 413, 44 S.Ct. 149, 68
                                                            L.Ed. 362 (1923); D.C. Court of Appeals
                                                            v. Feldman, 460 U.S. 462, 103 S.Ct. 1303,
                             ru.                            75 L.Ed.2d 206 (1983). Those cases held that
                                                            state court litigants do not have a right of
 Case by case, over the course of                           appeal in the lower federal courts; they cannot
 several decades, our Circuit and others                    come to federal district courts "complaining
 built Rooker-' Feldman into a sweeping                     of injuries caused by state-court judgments
 jurisdictional doctrine. We concluded that it              rendered before the district court proceedings
 was "broad enough" to bar federal courts'                  commenced and inviting district court review
  consideration of "all federal claims which                and rejection of those judgments."
                                                                                                  l
                                                                                                 Exxon
 were, or should have been, central to the                  Mobil.544 U.S. at284.125 S.Ct. 1517.
  state court decision, even if those claims seek
  a form of relief that might not have been                 1


 available from the state court." Goodman ex
                                                                 In    Rooker, the Supreme Court held
                                                                 that the plaintiffs-parties who lost in
 rel. Goodnlan v. Sipos,259 F.3d 1327, 1333
                                                                 state court-could not ask the federal
 (1lth Cir. 2001). This included not only those
                                                                 district court to declare the state court
 "claims presented or adjudicated by a state
 court," but also claims that were " 'inextricably               judgment "null and void." Exxon
 intertwined' with a state court judgment,"                      Mobil,544 U.S. at284,125 S.Ct. 1517
 effectively baning federal courts' jurisdiction                  (quoting Rooker,263 U.S. at 414-
 over all issues that seemed sufficiently related                 15, 44 S.Ct. i49). In the same vein,
 to an earlier state court   case.      Siegel v. LePore,        the   Feldman Court said that lower
 234 F.3d 1163,        ll72        (llrh Cir. 2000) (en          federal courts lacked jurisdiction to
 banc). Our inflated view of the doctrine, widely                review a decision by the District of
 shared though it may have been, was actually                    Columbia's Court ofAppeals denying a
 a misunderstanding-one that the Supreme                         waiver of a court rule for bar applicants.
 Court has stepped in to correct.                                     Id. at285,   125 S.Ct. 1517 (quoting
                                                                      Feldman,460 U.S. at 482,103 S.Ct.
 The Court's decision in Exxon Mobil                             r   303).
 Corp. v. Saudi Basic Indu,gtries Corp.
 restored Rooker- Feldman to its original                   As   Exxon Mobilrecognized, this rule follows
                                                            naturally from the jurisdictional boundaries


  WESTLAV/
Case 1:21-cv-00175-JAO-KJM Document 28-1 Filed 08/16/21 Page 5 of 10                            PageID #:
                                      802
 Behr v. campbell, --- rlq---- lzozrl



 that Congress has set for the federal courts.         bar a plaintiffls claims-but they are separate
 First, federal district courts are courts of          and distinct from Rooker-                Feldman's
 original jurisdiction-they generally cannot           jurisdictional prohibition on appellate review
 hear appeals. Id. at 291-92, 125 S.Ct. 1517            of state court decisions in federal district courts.
 (citing 28 U.S.C. $ 133 1). And second, only the          Exxon Mobil, 544 U.S. at 292, 125 S.Ct.
 Supreme Court can "reverse or modiff" state           1517.
 court judgments; neither district courts nor the
 circuits can touch them. Id. at283,125 S.Ct.              Exxon Mobil exposed the flaws            in   our
 1517 (citing 28 U.S.C. S 1257(a)); see also                                   of    Rooker- Feldman,
                                                       significant expansion
      Tamiami Partners, Ltd. ex rel. Thmiami Dev.
                                                       and this Court got the message.    InNicholson
 Corp. v. Miccosukee Tribe of Indians of Fla.,         v. Shafe, one of our first cases addressing the
  177 F.3dl2I2,I22I (llth Cir. 1999). Allowing
 federal district courts to alter or directly review
                                                       doctrine   after
                                                                      Exxon Mobil, we recognized
                                                       that the Supreme Court's opinion "clarified
 the judgments of state courts would violate both

 of those jurisdictional grants. See Verizon
                                                       the scope of   theRooker- Feldntan doctrine
 Md. Inc. v. Pub. Serv. Comrn'n, 535 U.S. 635,
                                                       by returning it to its roots, the facts of the
 644 n.3, 122 S.Ct. 1753, 152 L.Ed.2d 871                Rooker and Feldman cases." 558 F.3d
 (2002).                                               1266, 1274 (llth Cir. 2009). In response,
                                                       we abandoned the four-factor test that had
  *3 That, though, is as far as                        previously guided this Circuit's application of
 , Rooker- Feldman goes. Unlike many                   ,Rooker- Feldntan. See id. at 1273-74.
 doctrines, it is not prudential-it is based           We chose instead to "adhere to the language
 explicitly on the statutory limitations of federal    in Exxon Mobil, delineating the boundaries
 district courts' jurisdiction. Only when a losing     of the Rooker- Feldman doctrine." Id. at
 state court litigant calls on a district court        1274.
 to modify or "overturn an injurious state-
 court judgment" should a claim be dismissed           .   Nichol,son set down the right markers, and
 under Rooker-'       Feldman; district courts do
                                                       in our subsequent Rooker- Feldman              cases
 not lose subject matter jurisdiction over a
                                                       we have stayed the course, asking whether the
 claim "simply because a party attempts to
                                                       claims raised before the district court were
 litigate in federal court a matter previously
                                                       "brought by state-court losers complaining
 litigated in state court." Exxon Mobil.               of injuries caused by state-court judgments
 544 U.S. at 292-93, 125 S.Ct. 1517. Nor               rendered before the district court proceedings
 is Rooker- Feldman "simply preclusion                 commenced and inviting district court review
 by another name." Lance v. Dennis, 546                and rejection of those judgments." Id.
 U.S. 459, 466. 126 S.Ct. 1198, 163 L.Ed.2d            (quoting Exxon Mobil,544 U.S. at 284, 125
 1059 (2006). To be sure, other doctrines of
                                                       S.Ct. l5l7); see Casale v. Tillman,558 F.3d
 preclusion, abstention, or comity may still
                                                       1258, 1261 (1lth Cir. 2009) (same); Moy
Case 1:21-cv-00175-JAO-KJM Document 28-1 Filed 08/16/21 Page 6 of 10                              PageID #:
                                    803
 Behr v. Campbell, ---   rft----   1zozt]


 v. Morgan County,878 F.3d 1001, 1004                (llth   ' Feldman's holding does not              seem
  Cir. 2017) (same); Target Media Partners                   complicated through that lens: appeals of
 v. Specialty Mktg. Corp., 881 F.3d 1279,                    state court judgments are barred under
  1285 (llth Cir. 2018) (same). Throughout                     Rooker- Feldman, no matter how the
 these cases we have emphasized the "limited"
                                                                              Butwhen Feldman applied
                                                             claims are styled.
 and "clearly narrow" nature of the doctrine.
                                                             that straightforward rule, it labeled those
    Target Media,881 F.3d at            1285; May,878        disguised claims as "inextricably intertwined"
 F.3d at 1004. Rooker- Feldman, we now                       withthe   state   courtjudgment. Id. at486-87,
 understand, does not prevent a "district court              103 S.Ct. 1303. Those two words-admittedly
 from exercising subject-matter jurisdiction                 hard to decipher when unmoored from the facts
 simply because a parry attempts to litigate in              of the case-have spawned endless confusion.
 federal court a matter previously litigated in              Indeed, that term is usually at the root
 state   court."     Nicholson, 558 F.3d          at 1274    of the many mistaken Rooker-           Feldman
 (quoting      Exxon Mobil,544 U.S. at293,125                dismissals that we are called to review.
 s.cr.   1517).
                                                             *4   To be fair, we may have overcomplicated
 That    said, Rooker-        Feldman also does not            Feldman's rule as we tried to describe
 prioritize form         over substance.     It
                                           bars all          what it means for a claim to be "inextricably
 appeals of state court judgments-whether                    intertwined." And we have occasionally
 the plaintiff admits to filing a direct appeal              even treated it as a step two of the
 of the judgment or tries to call the appeal                 ' Rooker- Feldman analysis, asking first
 something        else.
                  Moy, 878 F.3d at 1005;                     whether a claim presents a direct appeal
 see id. (A "state court loser cannot                        of a state court judgment and then moving
                                                             on to consider whether the claim otherwise
 avoid Rooker- Feldman's bar by cleverly                     "intertwines" the lower courts with state
 cloaking her pleadings in the cloth of a
                                                             court proceedings in various ways. See, e.9.,
 different claim."). In Feldman, for example,
                                                               Target Media, 881 F.3d at 1286. That
 the plaintiffs asked the district court to overturn
                                                             two-step analysis was provoked by various
 the state court's judgment. See 460 U.S. at                 explanations of "inextricably intertwined. " But
  468-69, 412-73, 103 S.Ct, 1303. But they
                                                             those   pre-Exxon Mobilexplanations inspired
 also asked the district court to declare that the
                                                             a needlessly complicated, multi-step analysis,
 state court acted "arbitrarily and capriciously"
                                                             instead of what should have been a simple
 by denying their claim. Id. at 486,                   103
                                                             inquiry-whether the plaintiffs claim directly
 S.Ct. 1303. The Supreme Courtrecognizedthat                 challenged a state court loss.
 these two claims were one and the same and
 dismissed both for lack           ofjurisdiction.   Id.       Exxon Mobil was a much-needed corrective,
                                                             and our holdings have since retreated to
                                                               Rooker- Feldman'snarrowboundaries.        We



  VJESTLAW
Case 1:21-cv-00175-JAO-KJM Document 28-1 Filed 08/16/21 Page 7 of 10                              PageID #:
                                    804
                          7\t --
 Behr v. Campbell,   --            (20211




 have rested    on
                 Feldman's meaning: a "claim               of which may be inconsistent with the naffow
 that at its heart challenges the state court              inquiry now demanded       by     Exxon Mobil.
 decision itself-and not the statute or law                '   Id. at1286-87.
 which underlies that decision-falls within
 the doctrine because it 'complains of injuries            That sort of discussion, while an accurate
 caused by state-court judgments' and 'invites             description of our earlier precedents, risks
 review and rejection of those judgments.' "               reigniting the confusion that the Supreme
   May,878 F.3d at 1005 (alterations adopted)              Court tried to clear up. But in the end,
 (quoting       Exxon Mobil,544 U.S. at 284. 125           we correctly recognized (consistent with
 S.Ct. 1517). And again, shortly after Exxon                 Exxon Mobil) that finding a claim "to
 Mobil, we emphasized our intent to apply the              be baned by Rooker-' Feldman requires
 doctrine consistently with the facts of its two           that it amount to a direct attack on the
 namesake cases.          See      Nicholson,558 F.3d at   underlying state court decision." Id. at
 t274.                                                     1288. Rooker- Feldman, we emphasized,
                                                           does not block claims that "require some
 Unfortunately, litigants and the district courts          reconsideration of a decision of a state court" if
 have still not gotten the message. Parties keep           the plaintiff presents "some independent claim,
 arguing that district courts should dismiss               albeit one that denies a legal conclusion that a
 claims as "inextricably intertwined" even                 state court has reached in a case to which he
 when those claims do not seek "review                     was a party." /d. (quoting Exxon Mobil,
 and rejection" of a state court judgment,                 544 U.S. at293,125 S.Ct. l5l7).
 and district courts keep doing so. Id.
 (quoting Exxon Mobil, 544 U.S. at 291,                    To whatever extent we have not been
 125 S.Ct. 1517). The problem, perhaps, is that            clear enough before, we aim to be now.
 while we have actually applied the narrow                 , Rooker-' Feldman means that federal
 reading   of
           Rooker- Feldman demanded by                     district courts cannot review or reject state
   Exxon Mobil, we have kept quoting our                   court judgments rendered before the district
                                                           court litigation began. It is, really, a
 pre-   Exxon Mobil definitions of "inextricably
                                                           straightforward application of the statutes
 intertwined." See,         €.g.,
                          May, 878 F.3d at                 establishing our jurisdiction. The doctrine does
 1005; Ca,sale, 558 F.3d at 1260. Take, for                not need to be a source ofconfusion in federal
 instance, one of our recent cases, Target                 law. Nor can it be a broad means of dismissing
 Media Partners v. Specialty Marketing Corp.,              all claims related in one way or another to
 881 F.3d 1279. As background for our                      state court litigation. Its application is natrow
 reasoning, in dicta, we described both our pre-           and-surprisingly enough-quite simple. It
                                                           bars only "cases brought by state-court losers
 and   post- Exxon Mobil precedents and cited
                                                            complaining of injuries caused by state-court
 numerous explanations of the "inextricably
                                                           judgments rendered before the district court
 intertwined" test from those precedents, some
                                                           proceedings commenced and inviting district


  WESILAV/
Case 1:21-cv-00175-JAO-KJM Document 28-1 Filed 08/16/21 Page 8 of 10                     PageID #:
                                    805
 Behr v. campbell,
                   * ---- (20211

 court review and rejection of those judgments."    of [Louis's] children to be removed from his
   Exxon Mobil, 544 U.S. at 284, 125 S.Ct.          custody and determine that it was the product

 l5I7;   see   also  Nicholson,558 F.3d at 1274.    offalsified reports." But Rooker- Feldman,
 The injury must be caused by the judgment          being a narrow and limited doctrine, requires
  itself. Period. And considering whether a claim   a more targeted approach. The question
 is "inextricably intertwined" with a state court   isn't whether the whole complaint seems to
 judgment is not a second prong of the analysis;     challenge a previous state court judgment, but
 it is merely a way of ensuring that courts         whether resolution of each individual claim
 do not exercise jurisdiction over the appeal       requires review and rejection of a state court
                                                    judgment.
 of a state court judgment simply because the
 claimant does not call it an appeal of a state
 court judgment. Anything other than that kind      Following that approach, we'll start with the
 ofappeal can and should be addressed by other      Behrs' due process claim. The Behrs allege
 preclusion or abstention doctrines. See, e.g.,     that procedural due process violations resulted
                                                    "from the use of falsified and/or coerced
   Lozman v. City of Riviera Beach,713 F.3d
                                                    information as a basis for the proceedings and
 1066, 1074-80 (1lth Cir. 2013).
                                                    decisions." Rebekka and J.B. fuither claim
                                                    that their due process rights were violated
  ':ts In short, district courts should keep one
                                                    through "the restriction ofaccess to the courts
 thing in mind when Rooker- Feldman is              and denial of adequate legal counsel." But,
 raised: it will almost never apply.                as counsel clarified at oral argument, they
                                                    do not raise these constitutional claims to
                                                    undo the state court's child custody decision;
                           IV.                      they want money damages for constitutional
                                                    violations. In other words, they are not raising
 Where does this leave the Behrs? On appeal,        these due process claims so that we can
 they have identified at least three federal        "review and reject" the state court's child
 claims that they believe should not have been      custody judgment. Thatwouldbe a violation of
 dismissed under the Rooker- Feldmsn                   Rooker- Feldman.Instead, they are asking
 doctrine: their claims for violation of their      us to consider whether their constitutional
 procedural due process rights (Count 2),           rights were violated during the proceedings
 discrimination (Count 1 0), and an unreasonable    and whether they are entitled to damages
 search and seizure (Count 3).                      for those violations. That claim falls outside
                                                       Rooker- Feldman'sboundaries.
 To begin, we emphasize that their claim-by-
 claim approach is the right one. The district      Next, Louis claims that several government
 court's five-page order made a sweeping            entities discriminated against him because of
 proclamation that the Behrs' claims were,          his age by "continually bringing up the age
 at bottom, "requesting the Court review the        difference between Mr. Behr and [his ex-wife]
 determinations by the state that caused two        on the record and documents" during the child


  WESTLAW :           ,,
Case 1:21-cv-00175-JAO-KJM Document 28-1 Filed 08/16/21 Page 9 of 10                          PageID #:
                                    806
 Behr v. campbell, tA --- {202'tl



 custody proceedings. The Behrs also claim             instance, point    us   to Goodman ex rel.
 that various defendants-including the Palm            Goodman v. Sipos, urging us to use that case
 Beach and Florida Department of Children and          to guide our consideration of the Behrs' due
 Families, the Palm Beach Attorney General's           process claims.   See 259F.3d1327.There,we
 Office, the guardian ad litem program, and            noted that the plaintiff s similar argument struck
 others-discriminated against them on the              at the "heart of the state court's proceedings
 basis of gender, religious beliefs, and disability.
                                                       and judgment, because the state court decided
 The defendants, for their part, contend that          to take away Goodman's custody of Michael
 these issues are "inextricably interfwined"           only after finding [the witness's] affidavit to
 with the state court judgment because "to             be credible and finding that the ex parte order
 resolve the age-difference claim, the federal
                                                       was justified." Id. at 1334. But we should
 court would have to review whether it was
                                                       not be at all surprised that our cases will turn
 proper for the state court to consider the age
 difference in its decision-making process." Not       out differently post- Exxon Mobil. As we've
 so. This claim, like the others, falls outside        already stated here-and recognized in binding
                                                       precedent-that case fundamentally reframed
   Rooker- Feldman because it seeks relief
 for violations that happened during the state         how we must apply Rooker- Feldman.
 processes, not rejection of the state court             Goodman and other pre- Exxon Mobil
 judgment.                                             cases no longer set the bar forwhich claims are
                                                       or are not permissible under that doctrine.
  *6   Finally, the Behrs allege a violation
 of their Fourth Amendment rights, claiming            To that end, we also explicitly reject another
 that the "Palm Beach County Department of             proposition   from  Goodman: that we "focus
 Children and Families and its investigator, as        on the federal claim's relationship to the
 well as other, unidentified, defendants, entered      issues involved in the state court proceeding,
 Louis' home without permission and under              instead of on the type of relief sought by
 false pretenses." This claim appears to have
                                                       the   plaintiff." Id. at 1333. As demonstrated
 no connection at all to an underlying state
                                                       above, the claim for relief does matter Because
 court judgment. Neither party alleges that the
 search had anything to do with a state court            Rooker- Feldman bars only claims that
 proceeding. And even if it did, again, the            invite a district court's "review and rejection"
 Behrs ask only for damages for this claim-            of a state court judgment, claims that seek only
 they are not seeking to appeal or undo a state        damages for constitutional violations of third
 court judgment. So this claim, too, survives          parties-not relief from the judgment of the
                                                       state court-are permitted. See VanderKodde
   Rooker- Feldntan.
                                                       v. Mary Jane M. Elliott, P.C., 951 F.3d
                                                       397, 402 (6th Cir. 2020) (the court cannot
 We recognize that had some of these claims
                                                       determine whether the plaintiffs injury arises
 been litigated   beforeExxon Mobil, we may            from the state court judgment and is barred
 well   have barred them. The defendants, for
                                                       by     Rooker- Feldntan "without reference to


  WESILAW r:        l
Case 1:21-cv-00175-JAO-KJM Document 28-1 Filed 08/16/21 Page 10 of 10                                          PageID #:
                                     807
  Behr v. Campbell, ---   ,N*   120211




  the plaintiffs request for relief' (alterations          in the first instance. See Danley v. Allen,480
  adopted) (quotation omitted)).                           F.3d 1090, 1092 (llth Cir. 2007). Whether or
                                                           not the district court retains any of the federal
  We      reemphasize one point here:                      claims after considering these arguments, the
       Rooker-' Feldman will bar far fewer cases           court may also reconsider whether it wishes to
  going forward, but this does not mean plaintiffs         exercise supplemental jurisdiction over any of
                                                           the Behrs' state-law claims.
  have free rein to relitigate in federal court
  any and all issues related to their state court
                                                                                       *7 X'kX
  proceedings. Other preclusion and abstention
  doctrines remain alive and well, and in "parallel
  litigation, a federal court may be bound                    Rooker- Feldman is not a jurisdictional
  to recognize the claim- and issue-preclusive             giant. It is a limited doctrine that applies only
  effects of a state-court judgment." Exxon                when litigants try to appeal state court losses
  Mobil,544 U.S. at293, 125 S.Ct. l5L7 ; see also          in the lower federal courts. Here, the district
                                                           court erred by dismissing the Behrs' complaint
  '    Lozman,7l3 F.3d at 1074-80.
                                                           in one fell swoop without considering whether
                                                           each individual claim sought "review and
  Because       the district court dismissed               rejection" of a state court judgment. And,
  the Behrs' complaint solely based              on
                                                           in the three federal claims the Behrs raised
      Rooker- Feldman, that is all we        address       before this Court, they sought damages for
  here. The Behrs' due process, discrimination,            issues collateral to a state court judgment
  and Fourth Amendment claims do not ask us to             rather than relief from that judgment itself.
  review and reject the state court's child custody
                                                              Rooker- Feldman does not apply to those
  judgments. That means Rooker- Feldman                    claims. We thus vacate the district court's
  does not stand in their way. But because                 dismissal and remand for further proceedings
  the Behrs did not challenge the dismissal of             consistent with this opinion.
  their other federal claims, those dismissals are
  affirmed. Fortheirpart, the defendants askus to          AFFIRMED              IN PARI VACATED IN
  affirm the complete dismissal of the complaint           PART, and REMANDED.
  on a number of other grounds. The Behrs'
  claims may indeed be subject to dismissal for
  those reasons, but we think it is better to leave        All Citations
  these arguments to the district court to consider
                                                               .A ----,202r wL              3559339

  End of Document                                      O 2'021 Thomson Reuters. No claim 1o oriqinal U.S. Governrlent Works




      WESTLAV/             ,       I r   l
